Citation Nr: 0906358	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-32 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from April 1989 to January 
1992.  He was born in 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran provided testimony before the undersigned 
Veterans Law Judge at the VARO on Travel Board in October 
2008; a transcript is of record.  At that time, additional 
evidence was submitted upon which there was written waiver of 
initial consideration by the RO. 

The Veteran is now in receipt of non-service-connected 
disaility pension benefits. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veteran's service extended from April 1989 to January 
1992.  His partial 201 personnel file of record shows that he 
was on temporary duty (TDY) and in an imminent danger pay 
area in Saudi Arabia from October 14, 1990, to April 13, 
1991.  After training at Ft. Leonard Wood, Missouri (FLW MO), 
he was assigned to the HHC, 5th ENGR BN 136th ENGR BDE FLW MO 
in August 1990.  In October 1990, he was placed on TDY to 
"DHAHRAN, SAUDI ARABIA".  His MOS was primarily as a 
construction equipment repairman.  He was also qualified on 
both the M-16 rifle and the hand grenade.  In April 1991, he 
was returned to the HHC, 5th ENGR BN 136th ENGR BDE FLW MO.

Some service treatment records are in the file.  There is no 
indication of mental health or behavioral problems at 
entrance or for some time after entrance, or until after his 
return from Southwest Asia.

The Veteran has stated in substance that he did well in 
service and had intended to make it his career, and had only 
a few years left when he was placed on TDY to the Dessert 
Shield/Storm effort.  He says that thereafter; when he came 
back, he was unable to control himself, began to drink 
heavily and got into fights, etc.  

Some limited clinical data is of record relating to a motor 
vehicle accident (MVA) and a left hand injury (the Veteran's 
major extremity), but the details of the circumstances of 
each are not clear.  He has since briefly discussed the MVA 
but, again, there is no collateral information (other than a 
blood alcohol test result showing considerable consumption at 
the time of the emergency care immediately following the 
incident, and a lack of cooperation on his part perhaps due 
to the influence thereof, with the assessment of his 
immediate injuries).  

Documents in the file reflect that the Army Discharge Review 
Board (DRB) upgraded the Veteran's discharge from Under Other 
than Honorable Conditions to General, Under Honorable 
Conditions, in 2004.  The documents associated with that 
action reflect that he had originally been discharged under 
Article 10 of the Uniform Code of Military Justice, for the 
good of the service in lieu of court martial.  In summary, 
the three separately noted charges were that (1) on September 
30, 1991, he had been charged with operating a motor vehicle 
while drunk (on July 26, 1991); (2) he unlawfully struck an 
SPC in the mouth with his fist (August 9, 1991); and (3) he 
committed an assault on an SPC by pinching and kicking him 
and thereby intentionally inflicting grievous body harm upon 
him (date not noted).  On October 21, 1991, he had consulted 
with counsel and voluntarily requested discharge under 
Article 10, pleading "guilty to the offense or a lesser 
included offense" (not otherwise cited or specified).  It 
was noted that the intermediate commander's recommendations 
were not in the available records at that time, (nor were 
apparently the collaborative or charging documents describing 
any of the above cited actions, as these are not attached).  
The DRB which upgraded the earlier discharge noted that he 
had had a period of all faithful and honorable service in 
addition to the offenses, and although it did not condone his 
misconduct, it found that the overall length and quality of 
his service, the nature of the offenses, and the time that 
had elapsed since his discharge had rendered the earlier 
discharge inequitable.

The available service treatment records and related documents 
do not document other than the essence of the MVA accident 
and his left hand injury at that time.  There is some 
evidence of injuries, but nothing relating to the other 
purported incidents, all of which occurred after his return 
from Saudi Arabia.

The Veteran has testified that he did not seek VA assistance 
until he was able to get his discharge upgraded, but that he 
had experienced symptoms soon after separation and up to the 
present, and has now been diagnosed and treated for 
depression and PTSD.  Recent clinical reports indicate that 
he believed that he was put out of the Army for his fights, 
but he has reiterated that otherwise, and before the MVA and 
subsequent accidents, he had had no disciplinary actions 
pending.  It is unclear whether the fights may have occurred 
on the same night as the MVA (although at least one VA 
clinical record, dated in November 2005, seems to indicate 
that this may be what the Veteran recalls).  He recalled that 
he had beaten one person sufficiently to land him in the 
hospital, and has said that it was reported that he had had 
repeated confrontations that same night, but he denies that.  
Note that this is not entirely consistent with the dates of 
incidents shown on the initial discharge determination cited 
above.

A VA Form 21-4142 is of record, dated in March 2005, relating 
the Veteran's accounting for the circumstances of the in-
service MVA.

With regards to what changed his mental outlook, he has 
described not being in combat as such, but said that he was 
there at the start of the action, and was subjected to the 
bombing and other incidents overseas on and after January 15, 
1991.  

In recent clinical treatment scenarios and in his testimony, 
he has said that he saw many dead enemy bodies and body 
parts, and fatal wounds, when driving to do repair work in 
various parts of the country.  He has referred to being on 
duty and driving for days without sleep; said he watched the 
dropping of bombs and saw other explosions on January 15, 
1991 and thereafter, and participated in checking out enemy 
bunkers.  He has reported that he was in Saudi Arabia, but 
the unit to which he was assigned, a combat engineers group, 
was also in Kuwait and Iraq.

Service clinical evidence is of record showing that he was 
scheduled to be entered into a drug-and-alcohol program, but 
that charges were pending, and a court martial was expected, 
with ensuing confinement.  However, in fact, he thereafter 
opted for the discharge in lieu of the judicial proceedings.  
A VA Administrative/LOD (line-of-duty) determination with 
regard to his left hand is of record, dated in June 2006.  
The dates of the records cited therein again are not entirely 
in line with the other cited dates, and tend to indicate that 
it was a single incident as opposed to a series of incidents.  

It is not entirely necessary to obtain additional in-service 
documentation, but this would certainly be helpful in an 
effort to ascertain the Veteran's mental health during these 
entire post-deployment episodes.

Since service, the Veteran has been drinking a great deal, 
and he concedes using illicit drugs soon after returning from 
Southwest Asia.  He has been diagnosed with depression and 
PTSD.  He has attended group therapy, including to work on 
his anger issues, and AA (Alcoholics Anonymous) groups, and 
says he is now sober. 

In interviews with a VA psychologist in August and November 
2006, the Veteran said he had been attached to the 5th 
Armored combat unit, so he was also responsible for armored 
personnel carriers.  He was in charge of a tool truck, and 
drove in convoys where he exploded bunkers and repaired 
bulldozers and front-end loaders.  He now has a recurring 
nightmare of his time in the Persian Gulf when he witnesses 
the aftermath of a battle in which there were maimed soldiers 
lying about.  He said he had been delivering MRE's (meals, 
ready-to-eat) at the time in that area.  He said his 
nightmare would shift to another scene where he was eating 
but could not seem to feel full.  He said that he has a 
daughter who was 3 years old when he was in Saudi Arabia, and 
whom he financially supported when in service, but that he 
had not been supportive of her emotionally and was now trying 
to do better, but his PTSD problems were causing that to be 
difficult.  His parents had said that they had noticed the 
changes in him immediately on his return from Saudi Arabia.  
He had started to drink heavily and was in fights, was 
irritable, withdrawn, isolated, and depressed, and stayed 
away from everyone else.

At the hearing, he testified that he is in receipt of Social 
Security Administration (SSA) benefits.  Tr. at 14-15.  
(Those records are not in the file.)  He described being in a 
convoy out of Bahrain when they were ordered to stop and 
assume their fighting positions.  When they started up again, 
there were enemy soldiers everywhere, with makeshift crutches 
so they could ambulate without their blown-off limbs, etc.  
Tr. at 7-8.  He witnessed our airplanes attacking enemy 
forces, both seeing and hearing the action.  Tr. at 8.  He 
described his duty as including fixing maintenance vehicles 
during the day and having a brief sleep, then pulling guard 
duty.  Tr. at 13.  Throughout, he was good at fixing vehicles 
so he was asked to do so by many officers, during which time 
he carried his M-16 and all of the other infantrymen's gear.  
Tr. at 20.  He reported having gone in to Saudi Arabia but 
also having accompanied the combat engineers to Kuwait and 
maybe Iraq, although the actual delineations were difficult 
to determine after January 15, 1991, when the "shooting 
started".

The Board finds that additional development in this case 
might well be to the Veteran's benefit in this claim, and 
that it is not unreasonable to do so.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

    (a)  The Veteran's complete service 
treatment, personnel and disciplinary 
records should be obtained and attached to 
the claims file.  All attempts to obtain 
such records should be fully documented.  

    (b)  The service department should be 
asked to confirm, in detail, the 
assignments/locations/engagements of, and 
actions seen, as well as lessons learned, 
etc., involving any segments of the 5th 
ENGR BN 136th ENGR BDE (out of Fort Leonard 
Wood, Missouri) after October 1990, and 
particularly and specifically on and after 
January 1, 1991 to May 1991, including in 
association with any combat engineering 
unit, and including in Saudi Arabia, Iraq, 
and/or Kuwait and environs. 
    
    (c)  The Veteran should be asked for 
collateral data with regard to his 
behavior before, during, and after 
service, and particularly after his 
service in the Persian Gulf region, e.g., 
letters he sent home, statements from 
family and friends, etc.

    (d)  Complete SSA records should be 
obtained and attached to the claims file, 
as to the Veteran's claim for Social 
Security disability benefits.  
    
    (e)  All private treatment records for 
psychiatric problems since service should 
be obtained, if possible, after further 
delineations as required by the Veteran as 
to dates, names, etc.; VA should assist as 
feasible.

    (f)  All VA treatment records should be 
obtained and added to the file, including 
from Coatesville, PA, and Martinsburg, WV, 
and elsewhere if so identified by the 
Veteran.

2.  The Veteran should be provided a 
psychiatric examination to include a 
review of the aggregate claims file, 
including anything obtained pursuant to 
this Remand, a copy of which should also 
be provided to the examiner.  

    (a)  The examiner should list all 
psychiatric diagnoses manifested in 
service, and since discharge from service.

    (b)  As to each disorder diagnosed, the 
examiner should provide, with supporting 
rationale derived from the evidence of record, 
whether it is at least as likely as not (i.e., 
to at least a 50/50 degree of probability) that 
such currently diagnosed disorder was incurred 
in, or was caused by, military service (or pre-
existed service and was aggravated therein), or 
whether such incurrence, causation, or 
aggravation is unlikely (i.e., less than a 50-
50 probability).  

    (c)  The examiner should conduct all special 
studies deemed necessary to render a diagnosis 
and the requested opinions.  A complete 
rationale for all opinions expressed should be 
provided.  

    (d)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  

    (e)  Note:  The term "aggravation" in the 
above context refers to a permanent worsening 
of the pre-existing or underlying condition, as 
contrasted to temporary or intermittent flare-
ups of symptoms which resolve with return to 
the baseline level of disability. 
    
3.  The Veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the development 
of the claim.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the Veteran 
does not report for any scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was sent 
to the last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.

4.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claims for service connection for an acquired 
psychiatric disorder, to include but not 
limited to PTSD, on all potential bases.  If 
the decision remains adverse, provide him and 
his representative with an appropriate SSOC.  
Then return the case to the Board for further 
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

